Name: Commission Implementing Regulation (EU) 2015/1921 of 26 October 2015 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  international security;  Africa;  rights and freedoms
 Date Published: nan

 27.10.2015 EN Official Journal of the European Union L 281/5 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1921 of 26 October 2015 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons and entities covered by the freezing of funds and economic resources under that Regulation. (2) Council Decision 2011/101/CFSP (2) identifies the natural and legal persons to whom restrictions are to apply as provided for in Article 5 of that Decision, and Regulation (EC) No 314/2004 gives effect to that Decision to the extent that action at Union level is required. (3) On 26 October 2015, the Council decided to remove the name of one deceased person to whom the restrictions should apply. Annex III to Regulation (EC) No 314/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 55, 24.2.2004, p. 1. (2) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). ANNEX In Annex III to Regulation (EC) No 314/2004 the following natural persons shall be deleted from the section I. Persons: I. Persons Amos Bernard MIDZI (Mugenva). Date of birth: 4.7.1952. other information: (a) Former Minister of Mines and Mining Development; (b) former Minister of Energy and Power Development; (c) ZANU-PF party Chairman in Harare, (d) Former member of the Government associated with ZANU-PF faction of government (e) Organised convoy of ZANU-PF supporters and soldiers who assaulted people and destroyed homes in June 2008. (f) Linked with violence in Epworth, supporting militia bases in 2008 and again in 2011.